 

Exhibit 10.01

LetterHead113009top.jpg [image_001.jpg] 

 

 

 

 

November 10, 2015

 

U.S. Securities and Exchange Commission

450 Fifth Street, N.W.

Washington, DC 20549

 

  RE: VNUE, Inc. (formerly Tierra Grande Resources, Inc.)   File No.: 000-53462

 

We have read the statements under Item 4.01 of the Current Report on Form 8-K to
be filed with the Securities and Exchange Commission on November 10, 2015
regarding the change of auditors. We agree with all statements pertaining to us.

 

We have no basis to agree or disagree with statements pertaining to the
successor accountants.

  

 [image_002.jpg]       MaloneBailey, LLP   www.malonebailey.com   Houston, Texas
 

 

 



 

 